FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        March 21, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
PHILLIP D. HOLBROOK,

             Plaintiff-Appellant,

v.                                                          No. 12-5101
                                                  (D.C. No. 4:10-CV-00755-TLW)
CAROLYN W. COLVIN, Acting                                   (N.D. Okla.)
Commissioner of the Social Security
Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT


Before KELLY, McKAY, and O’BRIEN, Circuit Judges.


      Plaintiff Phillip D. Holbrook appeals from an order of the magistrate judge,

upholding the Commissioner’s decision denying social security disability and


       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-appellee in
this action.

      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
supplemental security income benefits.1 “We independently review the

Commissioner’s decision to determine whether it is free from legal error and

supported by substantial evidence.” Krauser v. Astrue, 638 F.3d 1324, 1326

(10th Cir. 2011). Exercising jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g), we affirm as explained below.

                                AGENCY DECISION

      The Administrative Law Judge (ALJ) denied benefits at the last step of the

five-step sequence for determining disability. See Wall v. Astrue, 561 F.3d 1048,

1052 (10th Cir. 2009) (summarizing five steps). At step one the ALJ found Holbrook

had not engaged in substantial activity since September 5, 2004, the alleged onset

date. At step two he found Holbrook has three severe impairments: status post

pulmonary histoplasmosis, hypertension, and left wrist tendonitis. He also noted an

alleged problem with tinnitus in the left ear, but discounted it as medically

non-determinable. At step three he concluded Holbrook’s condition did not meet or

equal any of the conclusively disabling impairments listed in 20 C.F.R. 404, Subpart

P, Appendix 1. At step four he found Holbrook had a residual functional capacity

(RFC) for light work, “except [for] some residual shortness of breath with weakness

in his left wrist and hypertension; therefore, [Holbrook] should not be required to do



1
       As permitted by 28 U.S.C. § 636(c) the parties consented to a final merits
decision by this magistrate judge, who was specially designated to exercise such
jurisdiction by the district court.


                                          -2-
heavy lifting.”2 App. Vol. 2 at 12. This RFC precluded any return to past relevant

work. At step five the ALJ decided the Medical-Vocational Guidelines (“grids”) in

20 C.F.R. Part 404, Subpart P, Appendix 2 could be used as a framework for decision

even though the added limitation on the light RFC precluded summary reliance on

them. Given the minimal effect of the limitation, the ALJ took judicial notice of the

numerous sedentary, light, and medium jobs meeting Holbrook’s vocational factors,3

and found on that basis he could perform significant work in the national economy.

Accordingly, the ALJ determined that Holbrook was not disabled.

      Holbrook took an administrative appeal challenging the ALJ’s decision in

several respects. The Appeals Council denied review, making the ALJ’s decision

final for purposes of judicial review.

               CHALLENGES TO COMMISSIONER’S DECISION

      Holbrook claims (1) the ALJ’s analysis at step five erroneously applied the

grids and was internally inconsistent, and (2) the ALJ failed to perform a proper

credibility analysis. His briefing is not as focused and direct as the statement of

2
       Given the lesser lifting requirements of light work—and the ALJ specifically
found Holbrook could occasionally lift up to 20 pounds and frequently lift up to 10
pounds, see 20 C.F.R. §§ 404.1567(b), 416.967(b) (specifying requirements of light
work)—a prohibition on heavy lifting may appear superfluous. In any event, the
facially inconsequential nature of this added restriction supports the ALJ’s ultimate
disposition, as explained later.
3
       Holbrook objects that the ALJ’s obviously inapt reference to medium work
was inconsistent with the rest of his findings. We agree with the magistrate judge
that this misstatement was harmless because the ALJ’s disposition did not depend on
the availability of medium work. See App. Vol. 1 at 43 n.2.


                                          -3-
issues suggests, however; it touches on a number of subsidiary or collateral points in

the course of discussing the designated assignments of error. We have considered all

of the arguments material to our disposition, but we address here only those worthy

of explicit discussion.

   A. Step-Five Determination

         Holbrook contends the ALJ acknowledged an impairment in his ability to do

the full range of light work yet relied on the grid for light work to deny disability

without obtaining testimony from a vocational expert (VE) identifying specific light

jobs he could still perform. It is true the presence of a material limitation beyond

those encompassed within a given RFC precludes summary invocation of a grid rule

to dispose of a disability claim. See, e.g., Allen v. Barnhart, 357 F.3d 1140, 1143

(10th Cir. 2004). But under certain circumstances a grid rule may still be used to

obviate any need for the kind of particularized vocational evidence Holbrook insists

was necessary here. As the Commissioner explained in Social Security Ruling (SSR)

83-14:

         The rules will also be used to determine how the totality of limitations
         or restrictions reduces the occupational base of administratively noticed
         unskilled sedentary, light, or medium jobs.

         A particular additional exertional or nonexertional limitation may have
         very little effect on the range of work remaining that an individual can
         perform. The person, therefore, comes very close to meeting a table
         rule which directs a conclusion of “Not disabled.”
                                             ....

         In reaching judgments as to the sufficiency of the remaining exertional
         job base (approximately 2,500 unskilled medium, light, and sedentary

                                           -4-
      occupations, approximately 1,600 unskilled light and sedentary
      occupations, and approximately 200 unskilled sedentary occupations),
      there are three possible situations to consider:

          1. Where it is clear that the additional limitation or restriction has
             very little effect on the exertional occupational base, the conclusion
             directed by the appropriate rule in Tables No.1, 2, or 3 would not
             be affected.
          2. Where it is clear that additional limitations or restrictions have
             significantly eroded the exertional job base set by the exertional
             limitations alone, the remaining portion of the job base will guide
             the decision.
          3. Where the adjudicator does not have a clear understanding of the
             effects of additional limitations on the job base, the services of a
             [VE] will be necessary.

1983 WL 31254 at *3, *6 (emphasis added). This court has acknowledged the same

point in holding a grid rule may be used to obviate the need for vocational evidence

“whenever the claimant can perform a substantial majority of the work in the

designated RFC category.” Evans v. Chater, 55 F.3d 530, 532 (10th Cir. 1995)

(emphasis added) (citing cases); see also Saiz v. Barnhart, 392 F.3d 397, 400

(10th Cir. 2004) (noting use of grid rule is precluded “if there is ‘more than a slight

impact on the individual’s ability to perform the full range’” of work at that RFC

(quoting SSR 96-9p, 1996 WL 374185 at *5 (discussing erosion of sedentary work

base)).

      With respect to the pertinent additional restrictions here the ALJ concluded

they precluded heavy lifting, App. Vol. 2 at 12, but imposed only a minimal

limitation on Holbrook’s ability to perform basic work activities, id. at 15.

Moreover, they were not severe enough to prevent his participation in substantial


                                            -5-
gainful activity at the designated light RFC, id. at 16, which would not significantly

exacerbate his symptoms, id. Since heavy lifting is not required by light work, see

supra note 2, there is nothing internally inconsistent about these findings.4 More to

the point, such a restriction would, for the same reason, not significantly erode the

job base for light work. Thus the ALJ was not prevented from looking to the grids

and concluding the extensive number of administratively noticed jobs for a person

with Holbrook’s RFC and other vocational factors warranted a determination of

nondisability.

      Of course, that conclusion assumes the ALJ properly evaluated the evidence in

determining the RFC level and associated limitations, which Holbrook disputes. The

magistrate judge thoroughly addressed his contentions regarding the evaluation of his

wrist impairment and other alleged conditions. App. Vol. 1 at 42-43 (left wrist); id.

at 44-46 (inability to complete tasks, forgetfulness, dizziness, hearing problem,

chronic fatigue, and episodes of coughing). We agree with the magistrate’s

assessment and see no need to repeat it here. But we augment it in one respect. The

ALJ rejected the alleged hearing problem as medically indeterminable, and the

magistrate summarized substantial record evidence supporting the ALJ’s conclusion.


4
       Holbrook contends it was inconsistent for the ALJ to find impairments to be
severe—to significantly limit the ability to perform basic work activities, 20 C.F.R.
§§ 404.1520(c), 416.920(c)—and yet conclude they did not significantly reduce his
ability to perform light work. But, as the heavy-lifting exclusion here points up, a
condition may limit a work-related ability that is simply unimportant at a particular
RFC level.


                                          -6-
There is, however, one point the magistrate’s analysis does not fully engage.

Holbrook contends the consultative examiner (CE), whose opinions were accorded

substantial weight by the ALJ, “found” he had tinnitus. That term has special

significance: laboratory findings and clinical findings (or “signs”) establish

medically determinable impairments, while a claimant’s reported symptoms do not.

See 20 C.F.R. §§ 404.1528, 404.1529(b), 416.928, and 416.929(b); SSR 96-4p, 1996

WL 374187 at *1. But a finding entails “medically acceptable clinical diagnostic

techniques” or “medically acceptable laboratory diagnostic techniques.” 20

C.F.R. §§ 404.1528(b), (c), 416.928(b), (c). Neither are in evidence here (the only

relevant examination results showed “patent external canals with intact TMs” and

“hearing to conversational tone is normal.” App. Vol. 3 at 212). Rather, the CE

merely noted tinnitus in the course of reciting eye, ear, nose, and throat symptoms

reported by Holbrook. See App. Vol. 3 at 211. The ALJ was therefore entitled to

dismiss the alleged hearing problem as medically indeterminable under the cited

regulations.

   B. Credibility Determination

      Assessing Holbrook’s credibility, the ALJ concluded:

      After careful consideration of the evidence, the undersigned finds that
      the claimant’s medically determinable impairments could reasonably be
      expected to cause the alleged symptoms; however, the claimant’s
      statements concerning the intensity, persistence and limiting effects of
      these symptoms are not credible to the extent they are inconsistent with
      the above residual functional capacity assessment.



                                         -7-
App. Vol. 2 at 14. Holbrook contends this conclusion is inadequately supported. But

it is.

         “Credibility determinations are peculiarly the province of the finder of fact,

and we will not upset such determinations when supported by substantial evidence.

However, findings as to credibility should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of findings.” Hackett v.

Barnhart, 395 F.3d 1168, 1173 (10th Cir. 2005) (citation, brackets, and internal

quotation marks omitted). The ALJ cited numerous grounds, tied to the evidence, for

his credibility finding.

         He discounted the extremity of Holbrook’s cardiovascular and pulmonary

complaints in light of (1) his discontinuation of medication initially prescribed for

hypertension,5 and the absence of any currently prescribed medication or treatment

for hypertension and post status histoplasmosis, (2) his persistence in smoking one to

two packs of cigarettes a day despite his alleged complaints; and (3) the conservative

approach taken for his shortness of breath following resolution of the acute

histoplasmosis episode in 2004. App. Vol. 2 at 15-16. The ALJ discounted
5
       Holbrook contends the ALJ could not consider his failure to follow prescribed
treatment, absent findings that the treatment would have restored his ability to work
and was unjustifiably refused, citing Frey v. Bowen, 816 F.2d 508, 517 (10th Cir.
1987). But, as we explained in Qualls v. Apfel, 206 F.3d 1368 (10th Cir. 2000), the
Frey requirements apply when such noncompliance is cited as a stand-alone basis for
denying benefits under 20 C.F.R. §§ 404.1530 and 416.930, not when it is merely
part of a credibility assessment. Qualls, 206 F.3d at 1372. Of course,
noncompliance could lose its force even for the latter purpose if the claimant asserted
a plausible justification, but none is asserted here.


                                            -8-
Holbrook’s physical complaints regarding his left wrist in light of (1) examination

results revealing only a slight weakness in the left (non-dominant) hand, with gross

and fine dexterity intact, and (2) medical source opinions of its non-severity. Id. at

15-16; see also App. Vol. 3 at 213, 226, 228, 233. These specific considerations

adequately support the credibility determination, and it is not our province to

second-guess the weight the ALJ attributed to them.6

      Holbrook also contends the ALJ’s conclusion that his alleged complaints are

“not credible to the extent they are inconsistent with the [ALJ’s] residual functional

capacity assessment” is improper boilerplate. So it would be if that bare conclusion

were meant to stand in for the specific findings required for a proper credibility

assessment. But, as we have repeatedly explained, use of such conclusory language

is “problematic only when it appears ‘in the absence of a more thorough analysis,’”

not when, as here, “the ALJ’s decision referred to specific evidence in support of its


6
        Holbrook objects the ALJ did not expressly discuss his limited daily activities
when assessing his credibility. He testified at the hearing that he does “[n]othing
really, just sit around the house” and tend to a few dogs. App. Vol. 2 at 29.
Actually, the ALJ did refer to this rather vacant testimony earlier in his decision, see
id. at 13, so he was fully aware of it. In any event, “[o]ur precedent does not require
a formalistic factor-by-factor recitation of the evidence so long as the ALJ sets forth
the specific evidence he relies on in evaluating the claimant’s credibility.” Poppa v.
Astrue, 569 F.3d 1167, 1171 (10th Cir. 2009) (internal quotation marks omitted).
The ALJ did that here, as discussed above. Given the ALJ’s substantiated conclusion
that Holbrook was exaggerating in making his case for disability, we are under no
uncertainty as to “the weight the ALJ gave to [his] statements [about daily activities]
and the reasons for that weight.” Hayden v. Barnhart, 374 F.3d 986, 992 (10th Cir.
2004) (internal quotation marks omitted). The ALJ’s explanation for his credibility
determination conformed to the requirements of our precedent.


                                          -9-
conclusions.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1170 (10th Cir. 2012)

(quoting Hardman v. Barnhart, 362 F.3d 676, 679 (10th Cir. 2004)).

      The judgment of the district court is affirmed.


                                                 Entered for the Court


                                                 Terrence L. O’Brien
                                                 Circuit Judge




                                        - 10 -